Citation Nr: 1647128	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1990 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge during a video teleconference hearing; a transcript of the hearing is of record.

In February 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the February 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the claim currently before the Board, in the February 2016 remand, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Thereafter, in a May 2016 rating decision, service connection for an unspecified anxiety disorder was granted and an initial 30 percent rating was assigned, effective February 28, 2008.  There is no subsequent correspondence from the Veteran expressing disagreement with the assigned rating or effective date.  Accordingly, this issue is no longer in appellate status, and it is dismissed.  See Grantham v. Brown, 114 F.3d 1156 (1997).

Finally, while additional VA treatment records were associated with the record following the May 2016 statement of case, those records are not pertinent to the issue decided herein; therefore, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim for service connection.  See 38 C.F.R. § 20.1304 (2015).



FINDING OF FACT

The most competent and probative evidence of record demonstrates that the Veteran's currently-diagnosed diabetes mellitus did not manifest during service or within one year from discharge, and it is not otherwise related to his military service, to include his exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In an April 2008 letter, the AOJ provided the Veteran with VCAA-compliant notice.  Moreover, with respect to his claim, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for a disability as due to exposure to ionizing radiation. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, diabetes mellitus is not one of the diseases for which presumptive service connection based on exposure to radiation may be granted.  See 38 C.F.R. § 3.309(d).  Similarly, diabetes mellitus is not one of the diseases that may be considered as potentially radiogenic diseases, such that service connection on a presumptive basis may be warranted. See 38 C.F.R. § 3.311. Notably, the evidentiary development procedures specified in 38 C.F.R. § 3.311, are not applicable in this case as diabetes mellitus is not recognized by VA as a radiogenic disease. See 38 C.F.R. § 3.311(b)(2).  

Accordingly, even though he has claimed that he has diabetes mellitus because of exposure to ionizing radiation, service connection based on such exposure could only be established on a direct basis under 38 C.F.R. § 3.303(d) by showing the disease was incurred during or aggravated by his military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana, 24 Vet. App. at 433.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed his claim for service connection for diabetes mellitus in February 2008, and claimed that his diabetes had its onset in June 1998.  In support of his claim, he submitted a March 2003 VA treatment record that noted a diagnosis of diabetes mellitus for five years.  Other VA treatment records show continued treatment for diabetes mellitus.

The Veteran's service treatment records are silent as to any complaints of or treatment for diabetes mellitus.  His November 1989 entrance examination noted that his endocrine system was normal.  In his November 1989 report of medical history, the Veteran reported a family history of diabetes.  A March 1991 lab report noted a blood glucose level of 82.  In August 1991, he underwent a medical examination for firefighting training, during which he reported a family history of diabetes.  A December 1991 lab report noted that testing for glucose was non-reactive.  An August 1992 lab report noted that his glucose test results were negative.  Similarly, an August 1992 service treatment record noted that his glucose fasting level was 113, and that the normal range was 70 to 115.  An October 1993 lab report noted that the Veteran's glucose fasting level 90, and his urine was negative for glucose.  An October 1993 examination noted that his total lifetime exposure to ionizing radiation was 00.239 rem as of October 1993.  A May 1994 lab report noted that his glucose serum was 89.  A July 1994 lab report noted normal glucose results.

In September 1992 and June 1994 reports of medical history, despite reporting other symptoms, he denied dizziness or fainting spells, painful or frequent urination, recent weight gain or loss, sugar or albumin in his urine.  In January 1990, December 1990, September 1991, August 1992, August 1993, October 1993, and May 1994 dental health questionnaires, the Veteran denied fainting/dizziness and any unexplained weight changes.  His June 1994 discharge examination noted that his endocrine system was normal.

In his September 2009 notice of disagreement, the Veteran argued that his diabetes mellitus was caused by his exposure to radiation while service in the United States Navy.

In his May 2012 substantive appeal, the Veteran argued that, although he was diagnosed in 1998, he suffered from symptoms such as dizziness, light-headedness, fainting, frequent urination, constant thirst, and weight loss from the time he was in service until he was eventually diagnosed.

In October 2015, the Veteran testified before the undersigned.  The Veteran stated that, although he was not diagnosed until 1998, he began to experience multiple symptoms including dizziness, fainting, frequent urination, thirst, and severe weight loss, during his last year in service.  He said that when he told his post-service treatment providers his in-service symptoms, they attributed his diabetes to the alcohol he consumed.  They also told him that his physical training in service helped control his diabetes mellitus.

In accordance with the Board's February 2016 remand, the Veteran underwent a VA examination in March 2016 to address the nature and etiology of his diabetes mellitus.  The examiner noted that his service treatment records made no mention of him having diabetes, nor were there any symptoms of diabetes.  Furthermore, the examiner noted that his service dental records noted "no diabetes mellitus," his fasting glucose was consistently within the normal range during service, and urine glucose testing was consistently negative.  The examiner also noted that, following service, beginning in February 1998, the Veteran began urinating a lot and had lost 36 pounds, which eventually led to a diagnosis of diabetes mellitus in March 1998.

The examiner opined that it was less likely than not that the Veteran's diabetes was had its onset during military service, that it was related to his exposure to ionizing radiation or any other aspect of his military service, or that it became manifest within a year of his discharge.  The examiner reasoned that his blood and urine tests during service proved that he did not have diabetes mellitus during service.  Additionally, the examiner pointed to his dental examinations which noted no diabetes mellitus, as well as the fact that there were no symptoms in his service treatment records indicative of diabetes mellitus.  Furthermore, the examiner noted a strong family history of diabetes mellitus, as well as significant weight gain from service until 1998 when he was diagnosed with diabetes mellitus.  Finally, the examiner noted that chronic ionizing exposure, according to the weight of standard reliable medical literature, had no relationship to diabetes mellitus.  The examiner cited a medical article that concluded that chronic exposure to ionizing radiation produced effects such as genetics effects and other effects such as cancer, precancerous lesions, benign tumors, cataracts, skin changes, and congenital defects.

Based on the evidence of record, the Board finds that service connection for diabetes is not warranted.  The Board finds that the March 2016 VA examination report and opinion is the only competent and probative evidence of record that addresses the nature and etiology of the Veteran's diabetes mellitus.  The examiner offered a clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Veteran contends that his diabetes mellitus is related to his military service, including his exposure to ionizing radiation, he is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of a medical nexus between his military service, including his exposure to ionizing radiation, and diabetes mellitus involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether his diabetes mellitus is related to his military service, including his exposure to ionizing radiation, requires a specialized understanding of the medical nature and pathology of this disorder, which he has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, his opinion is afforded no probative value.

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his diabetes mellitus and his military service, including his in-service exposure to ionizing radiation.  In contrast, the March 2016 VA opinion takes into consideration all the relevant facts in providing the opinion, to include his service treatment records and post-service treatment records.  Therefore, the Board finds that the March 2016 VA opinion is the only probative evidence of record addressing the relationship between his diabetes mellitus and his military service.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that the Veteran's diabetes mellitus manifested to a compensable degree within the one year following his discharge from active duty.  Additionally, he has not provided a credible account of a continuity of symptoms.  As such, presumptive service connection for the Veteran's diabetes mellitus, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In this regard, during the May 2012 substantive appeal, the Veteran stated that he began to experience symptoms which were eventually attributed to his diabetes mellitus during his final year in service, including dizziness, light-headedness, fainting, frequent urination, constant thirst, and weight loss, and that those problems continued until he was eventually diagnosed with diabetes mellitus in March 1998.  As noted above, in weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, supra.  

In this case, the Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with his diabetes mellitus lack credibility as they are inconsistent with other evidence of record, to include contemporaneous medical evidence.  As noted above, in each of his reports of medical history, including his the June 1994 report for separation, he denied dizziness or fainting spells, painful or frequent urination, and recent weight gain or loss.  Similarly, in each dental health questionnaire, including the questionnaires from August 1993, October 1993, and May 1994, he denied fainting/dizziness and any unexplained weight changes.  It was not until after he filed his claim for service connection that he started to attribute his diabetes mellitus to alleged symptoms during service and a continuity of those symptoms until he was eventually diagnosed in March 1998, nearly four years after he was discharged.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Because the Veteran's current statements regarding the onset and continuity of symptomatology, which were made in connection with his pending claim for VA benefits, are inconsistent with statements made for the purpose of obtaining medical care, the Board finds that the statements are not credible, and assigns them no probative weight.

Therefore, based on the foregoing, the Board finds that service connection for diabetes mellitus is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


